EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/577,038, filed on 9/20/2019 in which claims1-20 are presented for examination.
Drawings filed on 9/20/2019 is accepted by the examiner.
Claim 19 is directed to a computer-readable medium excluding signals per se as indicated in the instant application paragraph [0059] and thus meets the requirements of 35 USC section 101.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
The examiner notes no claims invokes 35 USC § 112 6th paragraph.
IDS
References cited in the IDS filed on 9/20/2019 and 12/11/2020 have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with attorney Gero G. McClellan (Reg. No. 44,227) on 12/16/2021.
The application has been amended as follows: 
Please replace the pre-amble of claim 16 with: Thesystem of claim 10,…
Please replace the pre-amble of claim 17 with: Thesystem of claim 10,…
Please replace the pre-amble of claim 18 with: Thesystem of claim 10,…
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claims 1-20:
As to claims 1, 10 and 19, prior art of record and further search does not teach or suggest the following limitation - “generating, for the data set, a tree data structure having a number of levels, each level of the tree data structure corresponding to one of the encrypted plurality of features and including a plurality of nodes, wherein generating the tree data structure comprises: for each respective level in the tree data structure: computing weights representing a probability of an imaginary split value being present in an interval of values for a respective encrypted feature corresponding to the respective level, and calculating, for each data point, a probability that the respective data point should be assigned to a left child node and a right child node of a parent node in a higher level of the tree data structure, the left child node corresponding to feature values less than the split value and the right child node corresponding to feature 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Zhang et al. (“A Novel Privacy-preserving Distributed Anomaly Detection Method”, 2017) teaches anomaly detection referring to the algorithm to find the anomalies among the data using secure isolation forest (SIF) data structure which is a distributed anomaly detection algorithm based on ensemble isolation principle where the data are protected with homomorphic cryptosystem and anomaly score is calculated for a data point in a tree by calculating Node.Size * 2^(Node.depth). In the splitting process it selects randomly a mid-point q to divide data sets into two parts, the left being less than the node and the right side greater than the node.
The examiner notes that in Zhang, the split is not based on the weight or imaginary split based on the feature value chosen from the feature out of plurality of encrypted features in the data point of instant application.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Examiner, Art Unit 2497